PER CURIAM.
The trial justice found for the plaintiff on conflicting evidence as to whether or not there had been a surrender and acceptance. The letter of May 22d, sent by him to the defendant after the date of all the matters claimed to have constituted a surrender, distinctly shows that he still looked to the defendant as a surety for the rent, and negatives the claim that he had accepted another tenant and released the defendant The receipts purporting to be given for "rent" were on printed forms in which that word was printed. To give it the overwhelming signi~cance the appellant claims for it would be to hold that such a use of the word established the relation of landlord and tenant between the plaintiff and the persons occupying the premises, which `c~ould be an unwarranted conclusion. Besides, such receipts were signed, not by the plaintiff, but by his cashier. The judgment is therefore affirmed, with costs.